DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending
Claims 10-15 are withdrawn from considerationClaims 1-9 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 01/12/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 34 states “Apparatus 50 shown in FIG. 5…” and instead should state “Apparatus 50 shown in FIG. 4…”  Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  Line 4 states “within said body of water wherein said predetermined”.  Examiner suggests amending “said” to “the” to maintain consistency and further recite similar language with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the specific level of free chlorine or bromine” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Line 3 of claim 8 states “maintain a specific free chlorine level”, thus, only referring to a free chlorine level and not a bromine level.  Examiner suggests amending the claim limitation on line 3 of claim 8 to further recite “maintain a specific free chlorine or bromine level…” to provide proper antecedent for the claim limitation “the specific level of free chlorine or bromine” on line 4 of claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 of the current application 16/912927 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 10-12 of U.S. Patent No. 10,710,902.  Also, claim 7 of the current application 16/912927 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,710,902 in view of Easland et al. (US 2011/0253638 A1) (hereinafter “Easland”).  Furthermore, claims 8-9 of the current application 16/912927 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,710,902 in view of Birkbeck (US 2006/0049115 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/912927) discloses a system for determining and controlling water clarity including a body of water, a water containment apparatus having a plurality of sides, a first transparent window, a second transparent window, a light source, a light sensitive detection circuit and a control unit capable of receiving an output signal for determining a clarity level of the body of water.  Corresponding dependent claims 2-9 discloses a local indicator for indicating the clarity level of the body of water, a remote indicator wirelessly connected to the control unit and for indicating the clarity level of the body of water, the control unit computing and sending a target signal to a water treatment system to maintain a predetermined level of an active disinfectant within the body of water, and a chlorine or bromine generator to maintain a specific free chlorine or bromine level.
Regarding the instant independent claim 1, claims 1, 4, 5, 7 and 10-11 of U.S. Patent No. 10,710,902 discloses a system for determining and controlling water opacity (clarity) including a body of water, a water chamber (a water containment apparatus having a plurality of sides), a first transparent lens (a first transparent window), a second transparent lens (a second transparent window), a light source, a light sensitive detection circuit and a control unit capable of receiving an output signal for determining a clarity level of the body of water.
	Regarding the instant claim 2, claims 4 and 10 of U.S. Patent No. 10,710,902 discloses a local indicator connected to the control unit for indicating an opacity (clarity) level of the water in the water chamber based on the output signal from the light sensitive detection circuit.
	Regarding the instant claim 3, claims 5 and 11 of U.S. Patent No. 10,710,902 discloses a remote indicator connected to the control unit for indicating an opacity (clarity) level of the water in the water chamber based on the output signal from the light sensitive detection circuit.
	Regarding the instant claim 4, claims 6 and 12 of U.S. Patent No. 10,710,902 discloses wherein the remote indicator is wirelessly connected to the control unit.

	Regarding the instant claim 6, claims 1 and 7 of U.S. Patent No. 10,710,902 discloses a control unit capable of receiving an output signal from the light sensitive detection circuit and computing/determining a target signal to send to a water treatment system which functions to treat the treatable body of water.
Regarding the instant claim 7, claims 1 and 7 of U.S. Patent No. 10,710,902 discloses a control unit capable of receiving an output signal from the light sensitive detection circuit and communicating with a water treatment system.  Although U.S. Patent No. 10,710,902 does not specifically teach maintaining a predetermined level of an active disinfectant based on the clarity level of the body of water, as recited in the instant claim 7, this deficiency is fulfilled by Easland.  Easland further teaches a water treatment system (see Easland FIG. 1, a clarifier chemical and dispenser module 122) and a system controller module 118 including a processing circuit (see Easland FIG. 2, processing circuit 202), wherein the system controller module including the processing circuit is capable of maintaining a predetermined level of an active disinfectant within the body of water based on the clarity level of the body of water (see Easland FIG. 3, steps 308 and 310 determining if a chemical clarifier is to be dispersed into the water to obtain the desired water quality, and if so, adding a specific amount of chemicals (level of an active disinfectant) to the body of water to further obtain the desired water quality) (see Easland paragraph 18 – “…the processing circuit may be configured to determine if a chemical clarifier is to be dispersed into the water to obtain the desired water clarity; and provide a command signal to a clarifier chemical and dispenser module if a determination is made to disperse the chemical clarifier into the water.  The command signal can be transmitted to the clarifier chemical and dispenser module via a second transmitter where the second transmitter is coupled to the processing circuit.”) (see Easland paragraph 38 – “…the system controller module 118 may instruct…to add a specific amount of chemicals (or clarifying agent) to the water…to be dispersed into the body of water 102…”) (see Easland paragraph 42 – “The processing circuit 202…and a second output module (or transmitter) 210 for sending commands/signals to a clarifier chemical and dispenser module for adding chemicals or disinfecting agents into the water.”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a control unit capable of continuously communicating with a water treatment system to maintain a predetermined level of an active disinfectant based on the clarity level of the body of water, as taught by Easland, to further create an efficient and effective closed loop feed-back treatment system by removing a majority of unwanted contaminants from the body of water and providing a clean body of water at a reduced cost (see Easland paragraph 10 – “…what is needed is a closed loop circulation/filtration system that measures the clarity of the water and adjusts the filtration system based on the clarity of the water to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).
Regarding the instant claims 8 and 9, claims 1 and 7 of U.S. Patent No. 10,710,902 discloses a control unit capable of receiving an output signal from the light a bromine generator apparatus…for permitting the passage of water containing the bromide salt into the housing and water containing free bromine out of the housing…converting the bromide salt to the free bromine…”) (see Birkbeck paragraph 28 – “…reference numeral 24 represents the bromine generator apparatus…connected in series to a filtration recirculation system…optionally, a plurality of bromine generator apparatuses 24 may be placed in line at different locations along the recirculation system”) (see Birkbeck paragraph 43 – “The electrolyte comprises a bromide salt dissolved in water.  Bromide ions in the water coming into contact with one of the electrodes 42 or 44…are converted into corresponding free available bromine…”) (see Birkbeck paragraph 48 – “…for the purpose of increasing or decreasing bromine production…to release sufficient free available bromine into the flowing water to provide adequate purification…”) (see Birkbeck paragraph 49 – “Outflow liquid 14 from the device and having an enhanced free bromine level dissolved therein is directed back to the reservoir 12…to promote longer contact time of the water in the chamber…The bromine content of the water 14 in the reservoir 12 is thereby increased to provide a sanitizing and disinfecting action…and the cycle repeats.”).  It would have been obvious before the effective filing to release sufficient free available bromine into the flowing water to provide adequate purification…”) (see Birkbeck paragraph 49 – “Outflow liquid 14 from the device and having an enhanced free bromine level dissolved therein is directed back to the reservoir 12…to promote longer contact time of the water in the chamber…The bromine content of the water 14 in the reservoir 12 is thereby increased to provide a sanitizing and disinfecting action…and the cycle repeats.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2010/0206787 A1) (hereinafter “Rozenberg”) in view of Easland et al. (US 2011/0253638 A1) (hereinafter “Easland”).

Regarding Claim 1:
Rozenberg teaches a system for determining and controlling water clarity in a treatable body of water contained in a water containment apparatus (see FIG. 3, system 310) (see paragraph 9 – “…a system and method of monitoring in real-time, using a close loop feed-back configuration, the concentration of an active chemical substance, such as an oxidizing agent, in a water treatment system combining oxidation processes and enhanced by ultraviolet light…”) (see paragraph 12 – “…monitoring and controlling chemical concentration of substances in the liquid may be based on UV light transmittance measurements…Ultraviolet Water Transmission (UVT)…correlated to a required overall UV dose…”) (see paragraph 23 – “…Other examples may include nepheometric turbidity unit (NTU) to control oxidation reaction of organic matter which absorb light in the Visible spectrum, a chlorine sensor for controlling free chlorine and total chlorine, for example, in swimming pools…”) (see paragraph 42 – “…water transparency is in correlation with the concentration…and that monitoring the water transparency provides an indication to the concentration of these agents in the water.”) comprising:
a conduit 101 to carry a flowing liquid to be disinfected.  Conduit 101 may have an inlet 104 to receive the liquid, and an outlet 105 to discharge the liquid.  Conduit 101 may further include walls 106 which may be made of transparent material…and two UV-transparent windows located at opposite ends of conduit 101, a first window 112 located in proximity to inlet 104 and a second window 114 located in proximity to outlet 105.  System 310 may further include a first external UV source 116 located in proximity to UV transparent window 112 and a second external UV source 118 located in proximity to UV transparent window 114.”);
a first transparent window positioned within one side of the water containment apparatus and a second transparent window positioned within an opposite side of the water containment apparatus (see FIG. 3, a first transparent window 112 located in proximity to inlet 104 (‘one side’), a second transparent window 114 located in proximity to outlet 105 (‘an opposite side’)) (see paragraph 27 – “…include a conduit with transparent walls and two UV sources located outside the conduit at two ends of the conduit, each proximate to a respective transmitive window…”) (see paragraph 28 – “…a system 310 may include a conduit 101 to carry a flowing liquid to be disinfected.  Conduit 101 may have an inlet 104 to receive the liquid, and an outlet 105 to discharge the liquid.  Conduit 101 may further include walls 106 which may be made of two UV-transparent windows located at opposite ends of conduit 101, a first window 112 located in proximity to inlet 104 and a second window 114 located in proximity to outlet 105.  System 310 may further include a first external UV source 116 located in proximity to UV transparent window 112 and a second external UV source 118 located in proximity to UV transparent window 114…”);
a light source capable of lighting up the water contained in the water containment apparatus wherein the light source is positioned outside of the water containment apparatus near the first transparent window (see FIG. 3, a first external UV source 116 positioned outside conduit 101 and near the first transparent window 112) (see paragraph 27 – “…include a conduit with transparent walls and two UV sources located outside the conduit at two ends of the conduit, each proximate to a respective transmitive window…”) (see paragraph 28 – “…a system 310 may include a conduit 101 to carry a flowing liquid to be disinfected.  Conduit 101 may have an inlet 104 to receive the liquid, and an outlet 105 to discharge the liquid.  Conduit 101 may further include walls 106 which may be made of transparent material…and two UV-transparent windows located at opposite ends of conduit 101, a first window 112 located in proximity to inlet 104 and a second window 114 located in proximity to outlet 105.  System 310 may further include a first external UV source 116 located in proximity to UV transparent window 112 and a second external UV source 118 located in proximity to UV transparent window 114…”) (see paragraph 29 – “…system 310, when installed in system 10 of FIG. 1 may include only one UV source.”),
a light sensitive detection circuit positioned outside of the water containment apparatus near the second transparent window (see FIG. 3, light sensors/detectors 124, two UV-transparent windows located at opposite ends of conduit 101, a first window 112 located in proximity to inlet 104 and a second window 114 located in proximity to outlet 105.  System 310 may further include a first external UV source 116 located in proximity to UV transparent window 112 and a second external UV source 118 located in proximity to UV transparent window 114…”) (see paragraph 30 – “…UV system 310 may include a first light sensor 120 that may serve as a lamp status detector of UV source 116 and a second light sensor 122 to measure the light intensity of UV source 116 at a larger distance…”) (see paragraph 31 – “UV system 310 may include…a third light sensor 124 that may serve as a lamp status detector of UV source 118 and a second light sensor 126 to measure the light intensity of UV source 118 at a larger distance…The measurements from light detectors 120, 122, 124 and 126 may enable on-line real-time comparison of UV light transmittance…may be used as a feed-back for monitoring advance oxidation processes and controlling of concentration of oxidant by adjusting operating parameters such as the input power of the UV sources.”); and
a control unit (see FIGS. 1-2, controller 400) capable of receiving measurement results from the light sensitive detection circuit (see paragraph 26 – “The measurements from the sensors may be provided to controller 400 to calculate in real-time the UV light transmittance of the liquid or the UV water transmission (UVT) Controller 400 may store data correlating between UV dose values and concentration of OH radicals or other desired chemical substances…not within a required range that corresponds to a desired concentration, controller 400 may adjust operating parameters of UV system…based on the calculated UV dose values or the results received, from the light sensors and the stored data in order to monitor concentrations of OH radicals…Controller 400 may adjust additional operating parameters of the system…may send an alert notification to a human operator.”) (see paragraph 31 – “UV system 310 may include…a third light sensor 124 that may serve as a lamp status detector of UV source 118 and a second light sensor 126 to measure the light intensity of UV source 118 at a larger distance…The measurements from light detectors 120, 122, 124 and 126 may enable on-line real-time comparison of UV light transmittance…may be used as a feed-back for monitoring advance oxidation processes and controlling of concentration of oxidant by adjusting operating parameters such as the input power of the UV sources.”) (see paragraph 32 – “The measurement results may be provided to controller 400…to be used for calculating real-time UV water transmission (UVT) values…the UV dose may be calculated periodically.”).
	Although Rozenberg teaches a control unit and a light sensitive detection circuit, Rozenberg does not explicitly teach a control unit receiving an output signal from the light sensitive detection circuit for determining a clarity level of the body of water, as recited in independent claim 1.
	Easland teaches a closed loop circulation/filtration system (see Easland FIG. 1, system 100) for closed bodies of water 102 including a filter 112, one or more sensors optimizing water circulation and filtration in closed bodies of water…swimming pools, spas…based on a predetermined water clarity level…”) (see Easland paragraph 17 – “…provides a controller module for optimizing water filtration in a closed body of water…includes a memory device…the receiver for receiving data from one or more sensors; and a processing circuit coupled to the memory device and the receiver…receive a measured water clarity from the one or more sensors, the measured water clarity identifying turbidity in water in a closed body of water; determine an optimal filter rate and time to achieve a desired water clarity in the closed body of water by comparing the measured water clarity to the desired water clarity…”) (see Easland paragraph 36 – “To measure the water clarity or turbidity, one or more sensors 120, such as a turbidity sensor and/or a suspended solid sensor, may be used…measure the clarity of the water…An output signal from the one or more sensors 120 may be provided as input to the system controller module 118…”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”) (see Easland paragraphs 42-44 and 56-60).
	Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the control unit (controller to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).

Regarding Claim 5:
The combination of Rozenberg in view of Easland teaches the system of claim 1 wherein Easland further teaches the water containment apparatus comprises at least one of a spa, a pool, a water trough, a water cistern, and a water tank (see Easland FIG. 1, system 100 including a closed body of water 102 such as a swimming pool and/or a spa) (see Easland paragraph 2 – “…a closed loop circulation/filtration system for optimizing water circulation and filtration in closed bodies of water…swimming pools, spas…based on a predetermined water clarity level…”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the water containment to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).

Regarding Claim 6:
The combination of Rozenberg in view of Easland teaches the system of claim 1 wherein Rozenberg further teaches a water treatment system (see Rozenberg FIG. 1, UV system 100 and/or an oxidant supply unit 200) connected to the body of water (liquid flowing in pipes 210) and the control unit (400) (see Rozenberg paragraph 15 – “A system 10 may include a UV system 100 having water transmission monitoring capabilities and an oxidant supply unit 200…may be operated together in an advanced oxidation process to treat liquid flow in pipes 210…”) (see Rozenberg paragraph 18 – “The advance oxidation process may be monitored on-line and the output power of the UV source may be adjusted in real-time to control the concentration…to an acceptable level…below a desired threshold.  Accordingly, system 10 may further include a controller 400 and two ozone sensors, a first sensor Controller 400 may further receive measurement results from ozone sensors 410, 420 and may adjust operating parameters of the UV system, such as the input power of the light source based on the results received from the ozone and the light sensors to monitor for example the concentration of the ozone in the liquid entering production unit 300 at an acceptable level below a desired threshold.”) (see paragraph 26 – “Controller 400 may store data correlating between UV dose values and concentration of OH radicals or other desired chemical substances…not within a required range that corresponds to a desired concentration, controller 400 may adjust operating parameters of UV system…based on the calculated UV dose values or the results received, from the light sensors and the stored data in order to monitor concentrations of OH radicals…Controller 400 may adjust additional operating parameters of the system…may send an alert notification to a human operator.”).
	Easland further teaches a water treatment system (see Easland FIG. 1, a clarifier chemical and dispenser module 122) and a system controller module 118 including a processing circuit (see Easland FIG. 2, processing circuit 202), wherein the processing circuit is capable of computing and sending a command (target) signal to the clarifier chemical and dispensing module (water treatment system) to treat a body of water (see Easland paragraph 18 – “…the processing circuit may be configured to determine if a chemical clarifier is to be dispersed into the water to obtain the desired water clarity; and provide a command signal to a clarifier chemical and dispenser module if a determination is made to disperse the chemical clarifier into the water.  The command signal can be transmitted to the clarifier chemical and dispenser module via a second transmitter where the second transmitter is coupled to the processing circuit.”) (see Easland paragraph 38 – “…the system controller module 118 may instruct…to add a specific amount of chemicals (or clarifying agent) to the water…to be dispersed into the body of water 102…”) (see Easland paragraph 42 – “The processing circuit 202…and a second output module (or transmitter) 210 for sending commands/signals to a clarifier chemical and dispenser module for adding chemicals or disinfecting agents into the water.”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and control unit (controller 400) of Rozenberg to be capable of computing and sending a target (command) signal to a water treatment system to treat a body of water, as taught by Easland, to further create an efficient and effective closed loop feed-back treatment system by removing a majority of unwanted contaminants from the body of water and providing a clean body of water at a reduced cost (see Easland paragraph 10 – “…what is needed is a closed loop circulation/filtration system that measures the clarity of the water and adjusts the filtration system based on the clarity of the water to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).




The combination of Rozenberg in view of Easland teaches the system of claim 6 wherein Rozenberg further teaches the control unit is capable of continually receiving measurement results from the light sensitive detection circuit (closed loop feed-back system) (see Rozenberg FIG. 3, light sensors/detectors 124, 126) and capable of continuously communicating with the water treatment system (closed loop feed-back system) (see Rozenberg FIG. 1, UV system 100 and/or an oxidant supply unit 200) (see Rozenberg paragraph 9 – “…a system and method of monitoring in real-time, using a close loop feed-back configuration, the concentration of an active chemical substance, such as an oxidizing agent, in a water treatment system combining oxidation processes and enhanced by ultraviolet light…”) (see Rozenberg paragraph 15 – “A system 10 may include a UV system 100 having water transmission monitoring capabilities and an oxidant supply unit 200…may be operated together in an advanced oxidation process to treat liquid flow in pipes 210…”) (see Rozenberg paragraph 18 – “The advance oxidation process may be monitored on-line and the output power of the UV source may be adjusted in real-time to control the concentration…to an acceptable level…below a desired threshold.  Accordingly, system 10 may further include a controller 400 and two ozone sensors, a first sensor 410…and a second sensor 420…”) (see Rozenberg paragraph 21 – “Controller 400 may further receive measurement results from ozone sensors 410, 420 and may adjust operating parameters of the UV system, such as the input power of the light source based on the results received from the ozone and the light sensors to monitor for example the concentration of the ozone in the liquid entering production unit 300 at an acceptable level below a desired threshold.”) (see paragraph 26 – “Controller 400 may store data correlating between UV dose values and concentration of OH radicals or other desired chemical substances…not within a required range that corresponds to a desired concentration, controller 400 may adjust operating parameters of UV system…based on the calculated UV dose values or the results received, from the light sensors and the stored data in order to monitor concentrations of OH radicals…Controller 400 may adjust additional operating parameters of the system…may send an alert notification to a human operator.”).
Easland further teaches a water treatment system (see Easland FIG. 1, a clarifier chemical and dispenser module 122) and a system controller module 118 including a processing circuit (see Easland FIG. 2, processing circuit 202), wherein the system controller module including the processing circuit is capable of maintaining a predetermined level of an active disinfectant within the body of water based on the clarity level of the body of water (see Easland FIG. 3, steps 308 and 310 determining if a chemical clarifier is to be dispersed into the water to obtain the desired water quality, and if so, adding a specific amount of chemicals (level of an active disinfectant) to the body of water to further obtain the desired water quality) (see Easland paragraph 18 – “…the processing circuit may be configured to determine if a chemical clarifier is to be dispersed into the water to obtain the desired water clarity; and provide a command signal to a clarifier chemical and dispenser module if a determination is made to disperse the chemical clarifier into the water.  The command signal can be transmitted to the clarifier chemical and dispenser module via a second transmitter where the second transmitter is coupled to the processing circuit.”) (see Easland add a specific amount of chemicals (or clarifying agent) to the water…to be dispersed into the body of water 102…”) (see Easland paragraph 42 – “The processing circuit 202…and a second output module (or transmitter) 210 for sending commands/signals to a clarifier chemical and dispenser module for adding chemicals or disinfecting agents into the water.”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and control unit (controller 400) of Rozenberg to be capable of continuously communicating with the water treatment system to maintain a predetermined level of an active disinfectant based on the clarity level of the body of water, as taught by Easland, to further create an efficient and effective closed loop feed-back treatment system by removing a majority of unwanted contaminants from the body of water and providing a clean body of water at a reduced cost (see Easland paragraph 10 – “…what is needed is a closed loop circulation/filtration system that measures the clarity of the water and adjusts the filtration system based on the clarity of the water to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).




The combination of Rozenberg in view of Easland teaches the system of claim 6 wherein Rozenberg further teaches the water treatment system comprises at least one of a bromine generator, a chlorine generator, a filtration device, a chemical injection system, a UV treatment system, or another type of water treatment system or device (see Rozenberg FIG. 1, UV system 100 and/or an oxidant supply unit 200) (see Rozenberg paragraph 15 – “A system 10 may include a UV system 100 having water transmission monitoring capabilities and an oxidant supply unit 200…may be operated together in an advanced oxidation process to treat liquid flow in pipes 210…”) (see Rozenberg paragraph 18 – “The advance oxidation process may be monitored on-line and the output power of the UV source may be adjusted in real-time to control the concentration…to an acceptable level…below a desired threshold.  Accordingly, system 10 may further include a controller 400 and two ozone sensors, a first sensor 410…and a second sensor 420…”) (see Rozenberg paragraph 21 – “Controller 400 may further receive measurement results from ozone sensors 410, 420 and may adjust operating parameters of the UV system, such as the input power of the light source based on the results received from the ozone and the light sensors to monitor for example the concentration of the ozone in the liquid entering production unit 300 at an acceptable level below a desired threshold.”).



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2010/0206787 A1) (hereinafter “Rozenberg”) in view of Easland et al. (US 2011/0253638 A1) (hereinafter “Easland”) and further in view of Endo et al. (US 4,725,148) (hereinafter “Endo”).

Regarding Claim 2:
The combination of Rozenberg in view of Easland teaches the system of claim 1 wherein Easland further teaches locally and/or remotely indicating the clarity level of the body of water based on the output signal from the light sensitive detection circuit (see Easland paragraph 19 – “…can be determined locally within the controller or in a network environment.”) (see Easland paragraph 36 – “To measure the water clarity or turbidity, one or more sensors 120, such as a turbidity sensor and/or a suspended solid sensor, may be used…measure the clarity of the water…An output signal from the one or more sensors 120 may be provided as input to the system controller module 118…”) (see Easland paragraph 50 – “The output of the one or more sensors may then be provided to a system controller module (or system controller) operatively coupled to a motor of the pump…for comparing the measured water clarity to a desired water clarity to determine an optimal filter rate and time to achieve the desired water clarity 406…can be determined locally within the controller or in a network environment…”) (see Easland paragraph 58 – “Furthermore, embodiments may be implemented by local or remote via networking, hardware, software, firmware, middleware, microcode, or any combination thereof…network transmission, etc.”) (see Easland paragraph 60 – “Whether such local or remote, depends upon the particular application and design constraints imposed on the overall system.”).
However, the combination does not explicitly teach an indicator, as recited in claim 2.
Endo teaches a system (see Endo FIG. 3) for measuring a turbidity including an indicator 39 for displaying the measured turbidity (see Endo col. 5 lines 52-59 – “An output signal supplied from the semiconductor photodiode 3 is supplied to a central processing unit (CPU) 38…so as to generate a signal representing turbidity by suitably processing the supplied signal therein.  This signal can be supplied to an indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and controller 400 of Rozenberg to locally and/or remotely indicate the clarity level of the body of water based on the output signal from the light sensitive detection circuit, as taught by Easland, in order to allow any adjustments to be made and to further create an effective and efficient closed loop feed-back system at a reduced cost (see Easland paragraph 10 – “…what is needed is a closed loop circulation/filtration system that measures the clarity of the water and adjusts the filtration system based on the clarity of the water to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see maintained at the lowest possible cost.”).
	Rozenberg, Easland, and Endo are analogous inventions in the art of teaching a water treatment system.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and controller 400 of Rozenberg, as modified by Easland, to include an indicator (display) of Endo, to further display the clarity level of the body of water locally and/or remotely based on the output signal from the light sensitive detection circuit (see Endo col. 5 lines 52-59 – “An output signal supplied from the semiconductor photodiode 3 is supplied to a central processing unit (CPU) 38…so as to generate a signal representing turbidity by suitably processing the supplied signal therein.  This signal can be supplied to an indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).

Regarding Claim 3:
The combination of Rozenberg in view of Easland teaches the system of claim 1 wherein Easland further teaches locally and/or remotely indicating the clarity level of the body of water based on the output signal from the light sensitive detection circuit (see Easland paragraph 19 – “…can be determined locally within the controller or in a network environment.”) (see Easland paragraph 36 – “To measure the water clarity or turbidity, one or more sensors 120, such as a turbidity sensor and/or a suspended solid sensor, may be used…measure the clarity of the water…An output signal from the one or more sensors 120 may be provided as input to the system controller module 118…”) (see Easland paragraph 50 – “The output of the one or more sensors may then be provided to a system controller module (or system controller) operatively coupled to a motor of the pump…for comparing the measured water clarity to a desired water clarity to determine an optimal filter rate and time to achieve the desired water clarity 406…can be determined locally within the controller or in a network environment…”) (see Easland paragraph 58 – “Furthermore, embodiments may be implemented by local or remote via networking, hardware, software, firmware, middleware, microcode, or any combination thereof…”) (see Easland paragraph 60 – “Whether such functionality is implemented as hardware or software, local or remote, depends upon the particular application and design constraints imposed on the overall system.”).
However, the combination does not explicitly teach an indicator, as recited in claim 3.
Endo teaches a system (see Endo FIG. 3) for measuring a turbidity including an indicator 39 for displaying the measured turbidity (see Endo col. 5 lines 52-59 – “An output signal supplied from the semiconductor photodiode 3 is supplied to a central processing unit (CPU) 38…so as to generate a signal representing turbidity by suitably processing the supplied signal therein.  This signal can be supplied to an indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).
	Rozenberg, Easland, and Endo are analogous inventions in the art of teaching a water treatment system.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and controller 400 of Rozenberg, as modified by Easland, to include an indicator (display) of Endo, to further display the clarity level of the body of water locally and/or remotely based on the output signal from the light sensitive detection circuit (see Endo col. 5 lines 52-59 – “An output signal supplied from the semiconductor photodiode 3 is supplied to a central processing unit (CPU) 38…so as to generate a signal representing turbidity by suitably processing the supplied signal therein.  This signal can be supplied to an indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).



The combination of Rozenberg in view of Easland and further in view of Endo teaches the system of claim 3 wherein Easland further teaches locally and/or remotely indicating the clarity level of the body of water based on the output signal from the light sensitive detection circuit (Examiner’s note:  It is inherent for indicating/providing/transmitting information remotely via networking or network transmission to include a wireless communication, see MPEP 2112) (see Easland paragraph 19 – “…can be determined locally within the controller or in a network environment.”) (see Easland paragraph 36 – “To measure the water clarity or turbidity, one or more sensors 120, such as a turbidity sensor and/or a suspended solid sensor, may be used…measure the clarity of the water…An output signal from the one or more sensors 120 may be provided as input to the system controller module 118…”) (see Easland paragraph 50 – “The output of the one or more sensors may then be provided to a system controller module (or system controller) operatively coupled to a motor of the pump…for comparing the measured water clarity to a desired water clarity to determine an optimal filter rate and time to achieve the desired water clarity 406…can be determined locally within the controller or in a network environment…”) (see Easland paragraph 58 – “Furthermore, embodiments may be implemented by local or remote via networking, hardware, software, firmware, middleware, microcode, or any combination thereof…”) (see Easland paragraph 60 – “Whether such functionality is implemented as hardware or software, local or remote, depends upon the particular application and design constraints imposed on the overall system.”), and Endo further teaches a system (see n indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).
Rozenberg and Easland are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and controller 400 of Rozenberg to locally and/or remotely indicate the clarity level of the body of water based on the output signal from the light sensitive detection circuit, as taught by Easland, in order to allow any adjustments to be made and to further create an effective and efficient closed loop feed-back system at a reduced cost (see Easland paragraph 10 – “…what is needed is a closed loop circulation/filtration system that measures the clarity of the water and adjusts the filtration system based on the clarity of the water to provide both effective and efficient water circulation and filtration.”) (see Easland paragraph 35 – “…a large cost saving may occur.”) (see Easland paragraph 40 – “…a specific or desired water clarity can be maintained at the lowest possible cost.”).
	Rozenberg, Easland, and Endo are analogous inventions in the art of teaching a water treatment system.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment n indicator 39 to display the measured turbidity and further supplied to an external apparatus such as a memory unit through an output terminal 40…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2010/0206787 A1) (hereinafter “Rozenberg”) in view of Easland et al. (US 2011/0253638 A1) (hereinafter “Easland”) and further in view of Birkbeck (US 2006/0049115 A1).

Regarding Claim 8:
The combination of Rozenberg in view of Easland teaches the system of claim 7, wherein Rozenberg further teaches a water treatment system (see Rozenberg FIG. 1, UV system 100 and/or an oxidant supply unit 200) (see Rozenberg paragraph 9 – “…a system and method of monitoring in real-time, using a close loop feed-back configuration, the concentration of an active chemical substance, such as an oxidizing agent, in a water treatment system combining oxidation processes and enhanced by ultraviolet light…”) (see Rozenberg paragraph 15 – “A system 10 may include a UV system 100 having water transmission monitoring capabilities and an oxidant supply unit 200…may be operated together in an advanced oxidation process to treat liquid flow in pipes 210…”), and Easland additionally teaches a water treatment system (see Easland FIG. 1, a clarifier chemical and dispenser module 122) (see Easland FIG. 3, steps 308 and 310 determining if a chemical clarifier is to be dispersed into the water to obtain the desired water quality, and if so, adding a specific amount of chemicals (level of an active disinfectant) to the body of water to further obtain the desired water quality) (see Easland paragraph 18 – “…the processing circuit may be configured to determine if a chemical clarifier is to be dispersed into the water to obtain the desired water clarity; and provide a command signal to a clarifier chemical and dispenser module if a determination is made to disperse the chemical clarifier into the water.  The command signal can be transmitted to the clarifier chemical and dispenser module via a second transmitter where the second transmitter is coupled to the processing circuit.”).
However, the combination does not specifically teach wherein the water treatment system comprises a chlorine or bromine generator to maintain a specific free bromine level.
Birkbeck teaches a water treatment system for recreational spas including a bromine generator (see Birkbeck FIG. 1, water treatment system 10 including a bromine generator 24) (see Birkbeck paragraph 14 – “…comprises a bromine generator apparatus…for permitting the passage of water containing the bromide salt into the housing and water containing free bromine out of the housing…converting the bromide salt to the free bromine…”) (see Birkbeck paragraph 25 – “…a water treatment system 10 for the purification of water…comprises a body of water 14 disposed in a water reservoir 12…the water reservoir 12 comprises a recreational, reference numeral 24 represents the bromine generator apparatus…connected in series to a filtration recirculation system…optionally, a plurality of bromine generator apparatuses 24 may be placed in line at different locations along the recirculation system”) (see Birkbeck paragraph 43 – “The electrolyte comprises a bromide salt dissolved in water.  Bromide ions in the water coming into contact with one of the electrodes 42 or 44…are converted into corresponding free available bromine…”) (see Birkbeck paragraph 48 – “…for the purpose of increasing or decreasing bromine production…to release sufficient free available bromine into the flowing water to provide adequate purification…”) (see Birkbeck paragraph 49 – “Outflow liquid 14 from the device and having an enhanced free bromine level dissolved therein is directed back to the reservoir 12…to promote longer contact time of the water in the chamber…The bromine content of the water 14 in the reservoir 12 is thereby increased to provide a sanitizing and disinfecting action…and the cycle repeats.”).
	Rozenberg, Easland and Birkbeck are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system of Rozenberg, as modified by Easland, to include a bromine generator of Birkbeck, in continuous communication with the control unit (controller 400) of Rozenberg, to further maintain a specific free bromine level within the body of water to provide adequate purification (see Birkbeck paragraph 48 – “…for the purpose of increasing or decreasing bromine production…to release sufficient free available bromine into the flowing water to provide adequate purification…”) (see Birkbeck paragraph 49 – “Outflow liquid 14 from the device and having an enhanced free bromine level dissolved therein is directed back to the reservoir 12…to promote longer contact time of the water in the chamber…The bromine content of the water 14 in the reservoir 12 is thereby increased to provide a sanitizing and disinfecting action…and the cycle repeats.”).



Other Reference Considered
Chris Prause et al. (WO 2012/012834 A1) (hereinafter “Chris”) teaches a system and method for managing a reservoir of water requiring recirculation including a chlorinator (see Chris FIG. 1) (see Chris page 11).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773